To the Honourable James Moore Esq. Governour of all that part of the said Province that lyes South and West of Cape Fear, and to the Honourable the Lords Proprietors Deputies, Sitting in a Court of Chancery.
Humbly complaining Sheweth unto your Honours your daily Orator Jacob Mears of the Island of Jamaica Merchant by William Smith of Berkly County Esq. his Attorney. That sometime before the dreadful Calamity which not long since befell the Island of Jamaica by a Earth quake your Orator and Simon Valentine of Charles Town in the said Province Merchant but then and at that time an Inhabitant of the said Island had valuable dealings together for divers Considerable Sums of Money, Amidst these your Orators and the said Simon Valentines Transactions and dealings which Consisted Cheifly in your Orators selling the said Simon Valentine, Wheat flower, Indico, Negroes, Sugar, and such like Comodities as the said Simon at that time vended or retailed or otherwise had Occasion for, and the said Simon likewise haveing frequent wants of Supply of ready money, for the makeing Payment to Masters of Vessells and Merchants who were Transient and dealing men, for the goods and merchandize he would often buy of them, he the said Simon Valentine became indebted bona fide to your Orator, for money Lent and Goods sold between the Sum of four or five hundred pounds Current money of the Island aforesaid. And the said Simon being so indebted to your Orator and standing Charged in your Orator’s books of Accounts in or near the said Sum of five hundred pounds for goods sold and money Lent as aforesaid It so pleased God, that in the Generali Calamity the house where your Orator Lived, and wherein he had Goods and Merchandize of a very Considerable Value, and where he allwaies kept his books of Accounts, was Indiscriminately Swallowed up with *76many others, and was buried, ruined and utterly Overthrown and demolished, Your Orator notwithstanding those so grave Losses of his own, could not Chuse but Commisserate and Lament the Misfortune which befell the said Simon Valentyne who was then his fellow Sufferer, Insomuch that your Orator told the said Simon that tho he were in debt to your Orator in such a large Sum of money, yet Considering what Losses he had Sustained, he would not trouble or molest the said Simon for the Debt, till such time as your Orator found he was in those Circumstances as to be able to Pay without ruining himself. Thus Matters stood between your Orator and the said Simon when he left the Island aforesaid But since your Orator has been frequently Informed by sundry very Credible Persons, That the said Simon Valentine’s Paying your Orator all such Sums of money as are Justly due and oweing to him will be so farr from Occasioning his ruin, that notwithstanding such Payment he the said Simon Valentine will be able to follow and maintane very valuable dealings Upon this Advice your Orator has Almost upon all Opportunities, Wrote to the said Simon Valentine and laid before him the particular Obligations, which he had for the Payment of your Orator, and that your Orator would be Contented to receive his Debt in parcells, provided the said Simon would think that an Easier and a more Comodious way for him, To these your Orators kind Letters and for his before mentioned kindnesses, the said Simon Valentine has made no other return, Then that he owes your Orator nothing, nor will pay him any thing, that your Orator is in Debt to him, and that he Admires a Person who is a Debtor, can have the Assurance to demand money of his Creditor, which Creditor owes him nothing When he the said Simon Valentine very well knowes, and is Satisfied in his Conscience that your Orator is not one farthing indebted to him save only in the Sum of Thirty pounds which your Orator received for a negro woman sold for and upon the Account of the said Simon and in the Sum of Seaven pounds and ten shillings for a remnant of Indico which remained in your Orator’s hand, when the said Simon left the Island aforesaid which said Sum of Thirty pound and of Seaven pounds and ten shillings your Orator is and allwaies was ready to give the said Simon Cred-itt for and allow him the same upon Account. In Consideration therefore that the Actings and doings of the said Simon are Contrary to right Equity and good Conscience and forasmuch as your Orator is altogether remediless in the Premises unless by the Aid of this honourable Court your Orator may have a perticular Discovery thereof by the Oath of the said Simon Valentine who well knowes and is Satisfied of the Truth of all and Singular the Premisses, who when he doth Answer thereto upon Oath, must and will discover the Same, and since by the Strict rules of the Common Law your Orator’s Oath of his the said Simon being indebted to him in the Sum of three or four hundred pounds, unless he had likewise his Books of Accounts to Produce wherein he Charges the Said Simon Valentine in the before mentioned Sum, would not at all Avail him, Yet because your Orator has the greatest Certainty that may be, that the *77said Simon is indebted to him between the Sum of three or four hundred pounds, your Orator has given and made his Deposition for no more then the said Sum of three hundred pounds and upwards, being due from the said Simon to him for goods Sold and money Lent the said Simon, before his Excellency Sir William Beesson Knight Governor of Jamaica etc., tho at the same time he verily believed that the said Simon Valentine is indebted to your Orator between four and five hundred Pounds, To the End therefore that the said Simon Valentine may true and perfect Answer make to all and Singular the Premisses and Sett forth and Discover, Whether he the said Simon Valentine for a Considerable time before the Earthquake which happened in the Island aforesaid, and Swallowed up and ruined Severall of the Inhabitants and Houses, had not very valuable dealings with your Orator, whether your Orator from time to time, as the said Valentine had Occasion, did not Sell and deliver to him several and divers goods, wares and merchandize, as Wheat-Flower, Indico, and sundry Sorts of Dry Goods, whether your Orator did not frequently, and as often as the said Valentine was Necessitated, Lend the Said Valentine Severall Sums of money as well for the Payment of Masters and Merchants belonging to Vessells, with whome he had dealt, as for other his pressing uses and Occasions, whether the said Valentine dont know and is verily perswaded in his Conscience, that at his the said Valentines leaving of the Island of Jamaica he was justly and bona fide indebted to your Orator for goods sold and money Lent in the Sum of four hundred pounds or upward, or in what other Sum or Sums of money to the best of his knowledge— Whether he the said Simon Valentine has really made any Payment or Satisfaction of what he was indebted to your Orator, and what Sums of money has he paid to your Orator or to his Use towards Satisfaction and Payment of his Just Debts to your Orator whether he dont know that the House or Houses in which your Orator dwelt in the Island aforesaid was or were swallowed up and buried by the Earth Quake and whether he dont know and is verily perswaded, that your Orators books of Accounts and other Precious and valuable Goods and things to him belonging were not Involved in the said Generali Calamity, whether he does not know that severall Persons which could prove and Testify your Orators Accounts to be true, and that the said Valentine was indebted to him between the Sum of four or five hundred pounds, were destroyed and perished in the said Earth Quake, whether your Orator is indebted or whether the said Simon can Justly fairly and honestly Charge your Orator with any other goods or money received for, upon and to his use or Account, than for what your Orator has already in this his Bill of Complaint owned, Acknowledged and Confessed and may true and perfect Answer make to All and Singular the Premisses with the Severall Circumstances thereof as fully and perticularly as if the Same were in the Prayer of this Bill repeated and Interrogated May it Please your Honors to grant unto your Orator The Writt or Writts of Subpoena to be directed to the said Simon Valentine thereby Comanding him to *78be and Appear before your Honours in this honourable Court at a Certaine Day and under a Certaine Payne therein to be Limited upon his Corporall Oath true Answer to make to all and Singular the Premisses and Circumstances thereof and further to Stand to Obey and Abide such Order and Decree therein as to your Honours shall Seem Just with Equity.
Wigington 24 pro Complainant
And your Orator as in Duty Bound Shall ever Pray etca.
[Carolina Australis Cur Cancell:]
The Answer of Simon Valentine of Charles Town in the Province of South Carolina, Merchant, Defendant, to the Bill of Complaint of Jacob Mears of the Island of Jamaica, Merchant, Complainant:
The Defendant Saveing to himselfe all manner of Advantage and Benefit of Exception to the manifold Imperfections Incertainties and Insufficiencies of the Complainant’s Said Bill of Complaint and the matter therein contained by way of Answer thereunto or so much thereof as this Defendant is Advised is material for him to Answer Sayeth That he the Defendant never had any dealing with the Complainant before the Earthquake att Jamaica Save only that the Complainant himselfe and his Brother and his Negro of the Defendants and that what the Defendant received of him att any time was only for Satisfaction for his Dyet and Money lent him by the Defendant And this Defendant further Sayeth that he never had any Wheat Flower or Indico of the Complainant And that in Jamaica it is notoriously known that the said Complainant before the EarthQuake had no dealing in Wheat Flower or Indico, Neither had the Defendant any dry Goods of the Complainant but only in Satisfaction for Dyet and Money Lent as aforesaid. Excepting A Small parcell of Silver Thread which was Lost in the Earthquake but was afterwards taken up by the Troopers and delivered to him againe: And this Defendant further Sayeth that the Complainant never Lent him Moneyes at Severall times as he most untruly Setts forth in his Bill of Complaint But this Defendant Sayeth that he had oftin times lent the Complainant Moneyes for his necessityes but could never receive it againe of him but was forced to take it out in Goods as aforesaid And this Defendant further Sayeth that upon his leaving the Island of Jamaica he was no ways indebted to the Complainant in any Sume of Money *79But this Defendant further Sayeth that after the Earthquake and Some few dayes before this Defendant left Jamaica he this Defendant Ballanced Accounts with this Complainant And the Complainant upon the ballance was Indebted to this Defendant the sume of Forty pounds one shilling and four pence halfe penny Jamaica Moneyes, besides A Negro Woman which this Defendant left in the Complainant’s hands which by the Complainant’s Bill it appear he sold for Thirty pounds, And a Remnant of Indico of Twenty pound Weight, which this defendant doth beleive might be dispossed off for about five pounds, though by a mistake the Complainant in his Bill setts forth that it amounted to Seven pound ten Shillings. So that the Complainant is hereby and bona fide indebted to the Defendant the Sume of Seventy five pound one Shilling and four pence halfe penny Without that any other matter or thing in the said Bill of Complaint contained materiall or Effectuall for this Defendant to make answer unto and not herein and hereby well and Sufficiently answered unto confessed or avoided traversed or done is true All which matters and things this Defendant is ready to aver maintaine and prove, as this Honourable Court shall award and prayeth to be hence dismissed with his reasonable Costs and Charges in this behalfe most wrongfully sustained.
Nicholas Trott for the Defendant.
Sworn in open Court this present 1 ith day of Sept. Anno 1701.